Citation Nr: 1642358	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel
INTRODUCTION

The Veteran served on active duty from September 1960 to April 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for hearing loss and tinnitus.  

The Veteran provided testimony during a videoconference hearing before the Board in July 2016.  A transcript has been associated with the claims folder.  

In July and August 2016, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The Board notes that the Veteran issued a timely appeal of both the March and September 2010 rating decisions in the same month as each decision was issued.  Therefore, despite the RO's discussion of reopening the case following a March 2010 denial of the claim, there Board finds that the issues above have been consistently on appeal since the original claim for service connection was filed and there is no need for new and material evidence.  See 38 C.F.R. §§ 20.200, 20.201 (2015).  The RO considered the merits of each issue on appeal, the Board will proceed with adjudication of the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability was incurred as a result of in-service noise exposure.
2.  The Veteran's current tinnitus disability was incurred as a result of in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154(a); 38 C.F.R. §§ 3.303, 3.304, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2015), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An August 2010 VA audiogram demonstrated hearing loss under 38 C.F.R. § 3.385, as auditory thresholds were found to be greater than 40 decibels from 1000 to 4000 Hertz bilaterally and speech recognition scores were 68 percent bilaterally.  Accordingly, the current disability element of service connection is met.

Service treatment records document that the Veteran was administered a whisper voice test upon enlistment examination in September 1960, which was normal bilaterally.  Upon separation, audiogram results are included with an April 1964 separation examination, which are within normal limits, and a report of medical history indicated that the Veteran denied ear trouble.  However, the Veteran reported during the Board Hearing that he was not administered an audiogram upon separation and that instead he was simply asked if he had any health problems.  He testified that he did not report his hearing loss or tinnitus symptoms at the time because he simply wanted to go home.  See Board Hearing Transcript (Tr.) at 11.  

The Veteran testified that he first noticed his hearing loss and tinnitus during service near the time of his separation.  His wife, who, service according to the marriage certificate on file, married the Veteran in September 1962 in the middle of his military, asserted in a February 2012 statement that she remembers the Veteran describing and exhibiting his hearing loss around the time of his separation.  She stated that he would have to raise the volume of the television in order to hear it.  

During an August 2010 VA examination, the Veteran reported the in-service noise exposure from aircraft and gunfire with the use of ear protection on the firing range but not on the flight line.  He reported occupational noise exposure with the use of ear protection for 38 years at a manufacturing plant and denied recreational noise exposure.  It appears that the examiner is indicating in the report that the Veteran was unsure of the date of onset of hearing loss and that he reported onset of tinnitus over 10 years ago.  Following review of the claims file, the examiner stated in an addendum that normal hearing sensitivity was evidenced in both ears throughout service without significant change in thresholds.  The examiner also stated that the Institute of Medicine Report on noise exposure in the military concluded that based on current knowledge, noise-induced hearing loss occurs immediately and there is no scientific support for delayed onset weeks, months, or years after the noise exposure event.  Regarding tinnitus, the examiner stated that the reported onset of tinnitus is "not relevant in time to service" and, if there is no hearing loss or change in hearing during service, the cause of tinnitus "probably lies elsewhere."  The examiner also noted that the Veteran was exposed to significant occupational noise post-service, which may have contributed to hearing loss and tinnitus.  As a result, the examiner opined that hearing loss and tinnitus were less likely as not caused by or the result of noise exposure in the military.  

The Veteran submitted an August 2016 private examination and opinion in which the Veteran's noise exposure from working in close proximity to a landing strip without hearing protection was described.  The Veteran reported that he first noticed bilateral hearing loss and tinnitus during his service in New Mexico.  He reported that due to his youth, naiveté, and eagerness to return home, he did not understand the importance of documenting hearing loss and tinnitus upon discharge from military service and so he did not report his symptoms at that time.  The Veteran also reported that his wife noticed his hearing loss as soon as he returned home and it gradually worsened over the years.  

The private audiologist stated that according to the American National Standards Institute, the median hearing impairment at age 60 is only 17 decibels for males.  Citing to the American Academy of Audiology Position Statement: Preventing Noise Induced Hearing Loss, 2003, the examiner explained that the average, otherwise healthy person, will have essentially normal hearing sensitivity at least to age 60 years if his unprotected ears are not exposed to high noise levels.  Comparing the Veteran's current hearing acuity with data from the Occupational Health and Safety Administration (OSHA), the examiner demonstrated that the Veteran has significant hearing loss that beyond what would be expected of someone his age. 

The opinion further states that the only history of exposure to excessively loud noise that the Veteran reported was during military service and that no other factors would predispose him to having hearing loss were reported.  As such, the Veteran's hearing loss was more likely than not caused by or the result of his in-service noise exposure.  For these reasons, the audiologist stated that his tinnitus was also more likely than not related to the in-service noise exposure.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  The evidence clearly demonstrates exposure to significant noise exposure during service and the Veteran and his wife provided competent and credible statements that his symptoms began during and as a result of this exposure.  While the VA examiner provided a negative opinion, part of the rationale for the opinion was that there was not a significant shift in hearing acuity during service.  However, the Board notes that as only a whisper voice test was administered upon enlistment, and therefore hearing acuity thresholds were not obtained upon enlistment, it cannot be said that there was not a significant shift.  Moreover, the Veteran has more thoroughly explained his position regarding the in-service noise exposure and onset of symptoms since the 2010 VA examination.  The 2016 private audiologist had the benefit of reviewing this competent and credible lay evidence.  Moreover, the private audiologist provided a thorough examination for the findings that the Veteran's hearing loss is more significant than that which would be expected of a person his age that did not have the same noise exposure he experienced during service.  

The Board finds the evidence to be at the very least be in equipoise, if not weighted more so in the favor of a finding of service connection.  As such, service connection for bilateral hearing loss and tinnitus is warranted and the claim is granted.  





(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


